            Case 19-34508 Document 884 Filed in TXSB on 01/27/20 Page 1 of 7



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION
                                         )
     In re                               )                                 Chapter 11
                                         )
     SANCHEZ ENERGY CORPORATION, et al., )                                 Case No. 19-34508 (MI)
                                         )
                      1
              Debtors.                   )                                 (Jointly Administered)
                                         )                                 Re: Docket Nos. 222, 292, 670, 673,
                                         )                                 724
                                         )

            STIPULATION AND AGREED ORDER CONSENSUALLY RESOLVING
                  GAVILAN’S MOTION TO MODIFY AUTOMATIC STAY

                    This Stipulation and Agreed Order (the “Order”) is entered into by and among:

(a) the debtors and debtors in possession (the “Debtors”); and (b) Gavilan Resources, LLC

(“Gavilan” and, together with the Debtors, the “Parties”), in each case by and through respective

undersigned counsel, with regard to Gavilan Resources, LLC’s Motion for Relief from the

Automatic Stay to Allow Completion of Arbitration [Docket No. 222] (the “Lift Stay Motion”).

The Parties, subject to Court approval, have agreed to entry of this Order.

                                                      RECITALS

                    WHEREAS Gavilan filed the Lift Stay Motion on August 23, 2019, seeking relief

from the automatic stay to allow the Arbitration2 to proceed;

                    WHEREAS the Debtors filed their Objection of the Debtors to Gavilan Resources,

LLC’s Motion for Relief from the Automatic Stay to Allow Completion of Arbitration

[Docket No. 292] (the “Debtors’ Objection”) on September 12, 2019;




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis LLC (0102); SN
Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin L
Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC (0102); and SN UR Holdings, LLC
(0102). The location of the Debtors’ service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Lift Stay Motion.
        Case 19-34508 Document 884 Filed in TXSB on 01/27/20 Page 2 of 7



               WHEREAS the Secured Notes Ad Hoc Group and the Official Committee of

Unsecured Creditors each filed a joinder to the Debtors’ Objection [Docket Nos. 670 and 673,

respectively]; and

               WHEREAS at the hearing upon the Lift Stay Motion before this Court on

December 12, 2019, the Parties agreed that (i) the Arbitration and the underlying dispute should

be resolved by this Court with a trial to begin on March 9, 2020 at 8:30 a.m. (Prevailing Central

Time), (ii) the matter, including discovery, will continue to be stayed until January 23, 2020,

(iii) pre-trial briefing by Gavilan and the Debtors will be due on March 2, 2020, and (iv) the Court

will conduct a pre-trial conference on March 3, 2020.

                                             ORDER

               NOW THEREFORE, IT IS HEREBY ORDERED THAT THE MOTION IS

CONSENSUALLY RESOLVED AS FOLLOWS:

               1.      The Arbitration is transferred by consent of the Parties to the Bankruptcy

Court. The Parties hereby waive their rights to have the matter in dispute resolved by arbitration

as set forth by the procedures in the Joint Development Agreement.

               2.      The Clerk of the Court shall open an adversary proceeding (the

“Gavilan Adversary Proceeding”) as defined in Part VII of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) under the following caption:




                                                 2
        Case 19-34508 Document 884 Filed in TXSB on 01/27/20 Page 3 of 7



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
                                      )
  In re                               )                     Chapter 11
                                      )
  SANCHEZ ENERGY CORPORATION, et al., )                     Case No. 19-34508 (MI)
                                      )
                    1
           Debtors.                   )                     (Jointly Administered)
                                      )                     Re:
                                      )
                                      )
  GAVILAN RESOURCES, LLC,             )
                                      )
                                      )
            Plaintiff,                )
                                      )
        v.                            )                     Adversary Proceeding No. __________
                                      )
  SN EF MAVERICK, LLC, et al.         )
                                      )
                                      )
            Defendants.
                                      )
                                      )

               3.      The Gavilan Adversary Proceeding shall be opened solely for docket

control purposes and administrative convenience. Consistent with this purpose, federal pleading

standards shall not apply.

               4.      The following Arbitration pleadings are deemed filed in the Gavilan

Adversary Proceeding and will be admitted by counsel as evidentiary exhibits at a later date:

               A. Gavilan’s Original Statement of Claim
               B. Sanchez’s Answer & Counterclaims
               C. Gavilan’s Answer to Counterclaims
               D. Gavilan’s Motion for Partial Summary Judgment on Sanchez’s Counterclaims
               E. Briefing on Gavilan’s Motion for Partial Summary Judgment on Sanchez’s
                  Counterclaims
               F. Order on Gavilan’s Motion for Partial Summary Judgment on Sanchez’s
                  Counterclaims
               G. Gavilan’s Unopposed Motion for Leave to File Supplemental Claim
                  (attaching Supplemental Claim)
               H. Order Granting Leave to File Supplemental Claim


                                                3
        Case 19-34508 Document 884 Filed in TXSB on 01/27/20 Page 4 of 7



               5.     All future pleadings related to this dispute shall be filed in the Gavilan

Adversary Proceeding.

               6.     Relatedly, the Parties’ initial disclosures, Gavilan’s affirmative expert

disclosures and report and both Parties’ document productions from the Arbitration are deemed to

have been served in the Gavilan Adversary Proceeding, and the four depositions previously taken

in the Arbitration (of Holly Griffin Simons, Scott Dunlap, Ryan Sullivan, and Joe Ketzner) are

deemed to have been taken in the Gavilan Adversary Proceeding. Because initial disclosures were

made during the Arbitration, the Parties shall not be required to serve initial disclosures under

Bankruptcy Rule 7026(a)(1).

               7.     Part VII of the Bankruptcy Rules shall apply to the Gavilan Adversary

Proceeding from the date of this Order forward, except as otherwise indicated herein. Expert

disclosures and discovery shall remain governed by the federal rules, as previously agreed in the

Arbitration.

               8.     The Debtors may, but are not required to, file an Answer to Gavilan’s

Supplemental Claim no later than January 24, 2020.

               9.     Discovery, including fact and expert discovery, is hereby stayed until

January 23, 2020.

               10.    Notwithstanding anything to the contrary in the Bankruptcy Rules, the

limitations on discovery agreed to by the Parties in the Arbitration shall remain in effect in the

Gavilan Adversary Proceeding. Specifically, (i) each Party remains limited to a total of five

fact-witness depositions to span a total of 25 hours, with no deposition lasting longer than six

hours; (ii) either Party can seek to take an additional deposition (and, if necessary, exceed the

25-hour total time time) for “good cause;” (iii) neither Party will take a corporate representative



                                                4
        Case 19-34508 Document 884 Filed in TXSB on 01/27/20 Page 5 of 7



deposition; and (iv) notwithstanding these limitations, each Party will be able to depose any

expert(s) identified by the other Party, but any such deposition(s) are limited to six hours each.

               11.     Any rebuttal expert disclosures and reports shall be exchanged on or before

February 17, 2020.

               12.     Discovery shall be complete by February 21, 2020.

               13.     The Parties will exchange proposed witness and exhibit lists on or before

February 27, 2020. The Parties will meet and confer regarding proposed witnesses and exhibits

on or before February 28, 2020.

               14.     The Parties will file pre-trial briefing and proposed witness and exhibit lists

on or before noon (Prevailing Central Time) on March 2, 2020.

               15.     The Parties will appear for a pre-trial conference on March 3, 2020 at

1:30 p.m. (Prevailing Central Time). The Parties will be prepared at the pre-trial conference to

address any outstanding disputes regarding proposed witnesses and exhibits.

               16.     Trial on the Gavilan Adversary Proceeding shall commence on March 9,

2020 at 8:30 a.m. (Prevailing Central Time) and will continue on March 10, 2020 and further at

the convenience of the Court to conclude no later than March 13, 2020.

               17.     Nothing contained herein shall be construed as an admission of liability by

the Debtors or Gavilan regarding any claim or cause of action arising from, or relating to, the

Arbitration or any other matter.

               18.     The Debtors and Gavilan are authorized to take all steps necessary or

appropriate to carry out the relief granted in this Order.

               19.     Notwithstanding the applicability of Rule 4001(a)(3) of the Bankruptcy

Rules, the terms and provisions of this Order shall be immediately effective and enforceable upon

the entry of this Order.

                                                  5
        Case 19-34508 Document 884 Filed in TXSB on 01/27/20 Page 6 of 7



               20.     This Court shall retain jurisdiction to hear and determine all matters arising

from, or related to, the implementation, interpretation, or enforcement of this Order.

Signed: January
        October 27,
                17, 2020
                    2018
Dated: January 23, 2020
       Houston, Texas                             UNITED STATES BANKRUPTCY JUDGE
                                                      ____________________________________
                                                                      Marvin Isgur
IT IS SO STIPULATED:
                                                           United States Bankruptcy Judge
                                                   /s/ Marty L. Brimmage, Jr.
JACKSON WALKER L.L.P.                              AKIN GUMP STRAUSS HAUER & FELD
Matthew D. Cavenaugh (TX 24062656)                 LLP
1401 McKinney Street, Suite 1900                   Marty L. Brimmage, Jr. (TX 00793386)
Houston, Texas 77010                               Lacy M. Lawrence (TX 24055913)
Telephone: (713) 752-4284                          2300 N. Field Street, Suite 1800
Facsimile: (713) 308-4184                          Dallas, Texas 75201
Email:     mcavenaugh@jw.com                       Telephone: (214) 969-2800
                                                   Facsimile: (214) 969-4343
                                                   Email:       mbrimmage@akingump.com
                                                                llawrence@akingump.com
                                                                       – and –
                                                   Ira S. Dizengoff (admitted pro hac vice)
                                                   Jason P. Rubin (admitted pro hac vice)
                                                   Naomi Moss (admitted pro hac vice)
                                                   One Bryant Park
                                                   New York, New York 10036
                                                   Telephone: (212) 872-1000
                                                   Facsimile: (212) 872-1002
                                                   Email:       idizengoff@akingump.com
                                                                jrubin@akingump.com
                                                                nmoss@akingump.com
                                                                       – and –
                                                     James Savin (admitted pro hac vice)
                                                     2001 K Street, N.W.
                                                     Washington, D.C. 20006
                                                     Telephone: (202) 887-4000
                                                     Facsimile: (202) 887-4288
                                                     Email:      jsavin@akingump.com
                                                     Counsel for the Debtors and Debtors in
                                                     Possession




                                                 6
         Case 19-34508 Document 884 Filed in TXSB on 01/27/20 Page 7 of 7



                                              /s/ Alfredo R. Pérez
                                              Alfredo R. Pérez

VINSON & ELKINS LLP                           WEIL, GOTSHAL & MANGES LLP
David S. Meyer (admitted pro hac vice)        Alfredo R. Pérez (TX 15776275)
Jessica C. Peet (admitted pro hac vice)       Brenda Funk (TX 24012664)
666 Fifth Avenue, 26th Floor                  700 Louisiana Street, Suite 1700
New York, New York 10103-0040                 Houston, Texas 77002
Telephone: (212) 237-0000                     Telephone: (713) 546-5000
Facsimile: (212) 237-0100                     Facsimile: (713) 224-9511
Email:       dmeyer@velaw.com;                Email:      alfredo.perez@weil.com;
             jpeet@velaw.com                              brenda.funk@weil.com
                    – and –                                           – and –
Matthew R. Stammel (TX 24010419)              Garrett Fail (admitted pro hac vice)
Jordan W. Leu (TX 24070139)                   767 Fifth Avenue
2001 Ross Avenue, Suite 3900                  New York, New York 10153
Dallas, Texas 75201                           Telephone: (212) 310-8000
Telephone: (214) 220-7700                     Facsimile: (212) 310-8007
Facsimile: (214) 220-7716                     Email:         garrett.fail@weil.com
Email:      mstammel@velaw.com
            jleu@velaw.com                    Attorneys for Gavilan Resources, LLC
                   – and –
James D. Thompson III (TX 19918500)
Andrew J. Geppert (TX 24097733)
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Telephone: (713) 758-2222
Facsimile: (713) 758-2346
Email:     jthompson@velaw.com
           ageppert@velaw.com




                                          7
